Exhibit 10.1
 
INCREMENTAL COMMITMENT AGREEMENT
 
Deutsche Bank Trust Company Americas
 
Flagstar Bank, FSB
 
February 7, 2012
 
ACCURIDE CORPORATION
P.O. Box 15600
7140 Office Circle
Evansville, IN 47716
Attention:  Greg Risch
Vice President and Interim Chief Financial Officer


Re:  Incremental Commitments
 
Ladies and Gentlemen:
 
Reference is hereby made to the ABL Credit Agreement, dated as of July 29, 2010,
among Accuride Corporation (“Borrower”), each U.S. Subsidiary of the Borrower
set forth on the signature pages thereto (together with the Borrower and any
other entity that becomes a Co-Borrower pursuant to a joinder agreement,
collectively, the “Co-Borrowers” and each, a “Co-Borrower”), the lenders from
time to time party thereto (the “Lenders”), Deutsche Bank Securities Inc.
(“DBSI”) and Credit Suisse Securities (USA) LLC (“Credit Suisse”) as joint lead
arrangers and joint book runners (in such capacity, the “Lead Arrangers”) for
the Lender Parties, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent and security agent for the Secured Parties (in such
capacity, the “Administrative Agent”), DBTCA, SunTrust Bank and Wells Fargo
Capital Finance, LLC as co-collateral agents (in such capacity, collectively the
“Co-Collateral Agents” and each a “Co-Collateral Agent”), Credit Suisse, as
syndication agent (in such capacity, the “Syndication Agent”), SunTrust Bank and
Wells Fargo Capital Finance, LLC as co-documentation agents (in such capacity,
collectively the “Co-Documentation Agents” and each a “Co-Documentation Agent”)
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement.
 
Each lender (each an “Incremental Lender”) party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Incremental Commitment set
forth opposite its name on Annex I attached hereto (for each such Incremental
Lender, its “Incremental Commitment”).  Each Incremental Commitment provided
pursuant to this Agreement shall be subject to all of the terms and conditions
set forth in the Credit Agreement, including, without limitation, Section 2.16
thereof.
 
Each Incremental Lender, the Funds Administrator, each Co-Borrower and the
Administrative Agent acknowledge and agree that the Incremental Commitments
provided pursuant to this Agreement shall constitute Incremental Commitments
and, upon the Agreement Effective Date (as hereinafter defined), the Incremental
Commitment of each Incremental Lender shall become, or in the case of an
existing Lender, shall be added to (and thereafter become a part of), the
Commitment of such Incremental Lender.  Each Incremental Lender, each
Co-Borrower and the Administrative Agent further agree that, with respect to the
Incremental Commitment provided by each Incremental Lender pursuant to this
Agreement, such Incremental Lender shall receive from the Borrower an
incremental lender fee equal to 0.25% of the aggregate principal amount of such
Incremental Lender's Incremental Commitment, all of which fee shall be due and
payable to such Incremental Lender on the Incremental Commitment Date.


 
 

--------------------------------------------------------------------------------

 
Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.
 
Each Incremental Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it is an
Eligible Assignee, (ii) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (including the Intercreditor Agreement),
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and to become a Lender
under the Credit Agreement, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, (iv) appoints and authorizes the
Administrative Agent and the Security Agent to take such actions as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent and the Security Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender, and (vi) in the case of each Incremental Lender organized under the laws
of a jurisdiction outside the United States, attaches the forms and/or
certificate referred to in the first sentence of Section 2.12(e) of the Credit
Agreement.
 
Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent and each Co-Borrower, (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of facsimile or other electronic transmission) hereof, (iii) the delivery
to the Administrative Agent of an opinion of Latham & Watkins LLP, counsel to
the respective Loan Parties, and internal counsel of the Borrower, each as
required pursuant to clause (iv) of the definition of “Incremental Commitment
Requirements” appearing in Section 1.01 of the Credit Agreement, (iv) the
delivery to the Administrative Agent of officers’ certificates, board of
director (or equivalent) resolutions and good standing certificates of the Loan
Parties required to be delivered pursuant to clause (v) of the definition of
“Incremental Commitment Requirements” appearing in Section 1.01 of the Credit
Agreement, (v) the delivery to the Administrative Agent of the officer’s
certificate of the Borrower required to be delivered pursuant to clause (vii) of
the definition of “Incremental Commitment Requirements” appearing in Section
1.01 of the Credit Agreement, (vi) the payment of any fees then due and payable
in connection herewith and (vii) the satisfaction of any other conditions
precedent set forth in Section 3 of Annex I hereto (such date, the “Agreement
Effective Date”), each Incremental Lender party hereto (x) shall be obligated to
make the Revolving Advances provided to be made by it as provided in this
Agreement and participate in the Letters of Credit and Swingline Advances, in
each case, on the terms, and subject to the conditions, set forth in the Credit
Agreement and in this Agreement and (y) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
Each Co-Borrower acknowledges and agrees that (i) it shall be jointly and
severally liable for all Obligations with respect to the Incremental Commitments
provided hereby as provided in the Credit Agreement including, without
limitation, all Revolving Advances made pursuant thereto, and (ii) all such
Obligations (including all such Revolving Advances) shall be entitled to the
benefits of the respective Collateral Documents and guaranties in accordance
with the requirements of the Credit Agreement.  Each Co-Borrower acknowledges
and agrees that all Obligations with respect to the Incremental Commitments
provided hereby and all Revolving Advances made pursu­ant thereto shall (i) be
fully guaranteed pursuant to the Guarantee and Collateral Agreement as, and to
the extent, provided therein and in the Credit Agreement and (ii) be entitled to
the benefits of the Loan Documents as, and to the extent, provided therein and
in the Credit Agreement.
 
You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on February 7, 2012.  If you do not so accept this Agreement by such
time, our Incremental Commitments set forth in this Agreement shall be deemed
canceled.
 
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Loan Documents pursuant to Section 11.01 of
the Credit Agreement.
 
In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.
 
*         *         *
 
 
3

--------------------------------------------------------------------------------

 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 

 
Very truly yours
     
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Incremental Lender
   
            
By  / s / Omayra Laucella
 
Name:  Omayra Laucella
 
Title:  Vice President
       
 
By  / s / Evelyn Thierry
 
Name:  Evelyn Thierry
 
Title:  Director
         
FLAGSTAR BANK, FSB, as Incremental Lender
   
 
By  /s/ Willard R. Dickinson, Jr.
 
Name:  Willard R. Dickinson, Jr.
 
Title:  Senior Vice President




Agreed and Accepted
this 7th day of February, 2012:
 
 
ACCURIDE CORPORATION
 
 
By: /s /Richard F. Dauch
Name: Richard F. Dauch
Title: President
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
      as Administrative Agent
 
By:   /s/ Omayra Laucella
      Name: Omayra Laucella
      Title: Vice President




By:   /s/ Evelyn Thierry
      Name: Evelyn Thierry
      Title: Director
 
 
4

--------------------------------------------------------------------------------

 
Each Co-Borrower acknowledges and agrees to each of the foregoing provisions of
this Incremental Commitment Agreement and to the incurrence of the Revolving
Advances to be made pursuant thereto.


ACCURIDE CUYAHOGA FALLS, INC.
ACCURIDE DISTRIBUTING, LLC
ACCURIDE EMI, LLC
AOT INC.
ERIE LAND HOLDING, INC.
BOSTROM HOLDINGS, INC.
BOSTROM SEATING, INC.
BOSTROM SPECIALTY SEATING, INC.
BRILLION IRON WORKS, INC.
GUNITE CORPORATION
IMPERIAL GROUP HOLDING CORP. - 1
IMPERIAL GROUP HOLDING CORP. - 2
JAII MANAGEMENT COMPANY
TRANSPORTATION TECHNOLOGIES
INDUSTRIES, INC.
TRUCK COMPONENTS INC.,
each as a Co-Borrower
 
 
By: Richard F. Dauch
      Name:  Richard F. Dauch
Title: President
 
 
 
5

--------------------------------------------------------------------------------

 
ACCURIDE ERIE L.P.,
as a Co-Borrower


By: AKW GENERAL PARTNER L.L.C.,
as General Partner


By: ACCURIDE CORPORATION,
as Sole Member


By: /s/ Richard F. Dauch               
Name: Richard F. Dauch
Title: President


ACCURIDE HENDERSON LIMITED
LIABILITY COMPANY
AKW GENERAL PARTNER L.L.C.,
each as a Co-Borrower


By: ACCURIDE CORPORATION,
as Sole Member


By: /s/ Richard F. Dauch               
Name: Richard F. Dauch
Title: President




IMPERIAL GROUP, L.P.,
as a Co-Borrower


By: IMPERIAL GROUP HOLDING
            CORP. –1, its General Partner


By: /s/ Richard F. Dauch               
Name: Richard F. Dauch
Title: President


 
6

--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT
 
Dated as of February 7, 2012
 
1.  
    Names of the Co-Borrowers:
 

ACCURIDE CORPORATION
ACCURIDE CUYAHOGA FALLS, INC.
ACCURIDE DISTRIBUTING, LLC
ACCURIDE EMI, LLC
ACCURIDE ERIE L.P.
ACCURIDE HENDERSON LIMITED LIABILITY COMPANY
AKW GENERAL PARTNER L.L.C.
AOT INC.
ERIE LAND HOLDING, INC.
BOSTROM HOLDINGS, INC.
BOSTROM SEATING, INC.
BOSTROM SPECIALTY SEATING, INC.
BRILLION IRON WORKS, INC.
GUNITE CORPORATION
IMPERIAL GROUP HOLDING CORP. - 1
IMPERIAL GROUP HOLDING CORP. - 2
IMPERIAL GROUP, L.P.
JAII MANAGEMENT COMPANY
TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.
TRUCK COMPONENTS INC.


2.
Incremental Commitment Amounts (as of the Agreement Effective Date):

 
Names of Incremental Lenders
Amount of Incremental Commitment
Deutsche Bank Trust Company Americas
$5,000,000
Flagstar Bank, FSB
$20,000,000
Total:
$25,000,000



 
3.
Other Conditions Precedent:

 
As set forth in the definition of “Incremental Commitment Requirements” and
Sections 2.16 and 3.02 of the Credit Agreement.
 
7

--------------------------------------------------------------------------------